         Case 2:20-cv-01946-LMA Document 19 Filed 03/02/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 VINCE PARFAIT                                                                CIVIL ACTION

 VERSUS                                                                           NO. 20-1946

 SHERIFF JERRY LARPENTER, ET AL.                                            SECTION: “I”(3)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that plaintiff’s oral motion to voluntarily dismiss this civil action is

GRANTED and that plaintiff’s claims are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 2nd day of March, 2021.




                                                    __________________________________
                                                            LANCE M. AFRICK
                                                     UNITED STATES DISTRICT JUDGE
